            IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION



                                       *
KHAMANI LODGE,
                                       *


                                       *
     Plaintiff,
                                       *



            V.                         *            CV 118-182
                                       *



APRIA M. BROWN, TOYA
STEVENSON, KATRANA LUELLEN,
SANDRA ALLEN, SANDRA
DESHAIZER, and
STERLING WIMBERLY,


     Defendants.




                                   ORDER




     The following motions are before the Court: Defendant Katrana

Luellen's   motion    to   dismiss    (Doc.   9);   Plaintiff's   motion   for

contempt of court and for other relief (Doc. 12); Plaintiff's

motion for injunctive relief (Doc. 13); Plaintiff's motion for

summary judgment (Doc. 14); Defendant Katrana Luellen and Toya

Stevenson's      motion    to    dismiss   (Doc.    21);   Defendant   Sandra

DeShaizer's motion to dismiss (Doc. 23); Plaintiff's motion for

mediation (Doc. 24); Defendant Sandra DeShaizer's second motion to

dismiss (Doc. 28); and Defendant Sterling Wimberly's motion to

dismiss (Doc. 34).
                                     I. BACKGROUND


      Plaintiff, proceeding pro se, initiated the action with the

filing of his Complaint on October 18, 2018.                     On November 1, 2018,

Plaintiff filed his First Additional Complaint.                         (See Fed. R. Civ.

P. 15(a)(1).)          Pursuant to Federal Rule of Civil Procedure 4 (m),

a plaintiff is required to serve defendants within ninety days of

filing his complaint.          Despite notice. Defendant failed to properly

serve    a    number    of defendants.           Ninety days       have    passed      since

Plaintiff      filed     his   First   Additional        Complaint,       and    Plaintiff

received substantial additional time to effect proper service on

Defendants.


        On November 1, 2018, United States Magistrate Judge Brian K.

Epps notified Plaintiff that "he must serve Defendants within

ninety       days . . . ,      and   failure     to   do    so    may    result    in    the

dismissal of individual defendants or the entire case."                          (November

1, 2018 Magistrate Order, Doc. 7, at 3.)                         Shortly thereafter.

Plaintiff filed a motion requesting that the United States Marshal

serve    Defendant      DeShaizer.         (Doc. 10.)       Judge Epps denied the

motion and noted Plantiff's failure to serve Defendant DeShaizer.

(November 7, 2018 Magistrate Order, Doc. 11, at 2.)                          On December

17,   2018,      Plaintiff     filed       his   proof     of    service    as    to    five

Defendants:      Toya     Stevenson,       Judge   Sterling       Wimberly,      Apria    M.

Brown,       Katrana    Luellen,     and    Sandra    Allen.       (Summons       Returned

Executed, Doc. 27.)            On four of the proofs of service. Plaintiff
signed the ^^server's signature" line.            (Id. at 1-4.)    The final

document in the proof of service collection is a Sheriff's Entry

of Service       as to   Defendant Allen.    (Id. at 5.)     Additionally,

Defendant Allen is the only defendant to answer either complaint,

and it is unclear which complaint she answered.          (See Allen Answer,

Doc. 8.)    The answer does, however, appear to acknowledge service.

(See id. at 2.)




                                 II. DISCUSSION


A. Insufficient Service of Process


     Pursuant to Federal Rule of Civil Procedure 12(b)(5) and 4(m),

Defendants Stevenson, Wimberly, and Luellen are dismissed from the

action     for    insufficient    service   of   process.   Even    assuming

Plaintiff actually served some Defendants himself, a party may not

serve a summons and complaint.         Fed. R. Civ. P. 4(c)(2).

     Rule [4(c)(2)] provides in part that ''a person who is
     ^not a party may serve a summons and complaint.'"
     Pelmore v. Pinestate Mortq. Corp., [No. 1:09-CV-2313-
     TWT], 2010 WL 520767, at *3 (N.D. Ga. [Feb.] 8, 2010)
     (quoting Fed. R. Civ. P. 4(c)(2)) (emphasis in original).
     [The] [p]laintiff failed to comply with Rule 4(c)(2)
     because he personally attempted service . . . ." Id.
     ("any attempt by Plaintiff himself to serve [the]
     [d]efendants by mail would be a violation of Rule
     4(c)(2)") (citing Genins v. State Bar of Ga., [No. CIVA
     CV205-116], 2006 WL 2699076, at *2 (S.D. Ga. [Sept.] 18,
     2006)).   The complaint is subject to dismissal for
     this . . . defect in service.


Nasrallah v. Chick-fil-a Piedmont Road, No 1:15-CV-02893-RWS-JFK,

2017 WL 729170, at 3 n.4 (N.D. Ga. Jan. 3, 2017).           Plaintiff's pro
se status is    not   an     excuse    for   failure        to    serve   Defendants in

accordance with the Federal Rules.                Anderson v. Osh Kosh B^Gosh,

255 F. App'x 345, 348 n.4 (llth Cir. 2006) (citing McNeil v. United

States, 508 U.S. 106, 113 (1993)).

     Here, Plaintiff signed as the serving party for Defendants

Stevenson,    Wimberly,       and     Luellen,        and    Defendants      Stevenson,

Wimberly, and Luellen moved to dismiss for insufficient service of

process.     In response to the argument that Plaintiff failed to

effect proper service, and upon a finding of insufficient service.

Plaintiff's obligation is to show good cause for his failure to

serve Defendants.       See Fed. R. Civ. P. 4 (m).                Plaintiff failed to

meaningfully    oppose       the    motions      to    dismiss      for     insufficient

service of process (see LR 7.5, SDGa) or otherwise show                                 the

existence of good cause for his failure to properly serve certain

Defendants.    See Lepone v. Dempsey v. Carroll Cty. Comm'rs, 476

F.3d 1277, 1282 (llth Cir. 2007).                 Instead, Plaintiff argues he

effected proper service.            For the reasons contained herein, he is

incorrect.     The    case    is    dismissed     as    to    Defendants      Stevenson,

Wimberly, and Luellen.

B. Mo-bion for a More Definite Statement


     Defendant   DeShaizer          filed    a   motion      to   dismiss    or,   in   the

alternative, a motion for a more definite statement.                          (Doc. 23.)

Plaintiff's complaints amount to a collective "shotgun pleading."

As the Eleventh Circuit has found, a "shotgun pleading" fails to
separate ^'into a different count each cause of action or claim for

relief" or asserts ''multiple claims against multiple defendants

without specifying which of the defendants are responsible for

which acts or omissions, or which of the defendants the claim is

brought against."      Weiland v. Palm Beach Cty. Sheriff^s Office,

792 F.3d 1313, 1322-24 (11th Cir. 2015).                 Plaintiff's initial

complaint suffers from both errors.              (See Compl.)    Furthermore,

Plaintiff fails to explain whether his "Additional Complaint,"

aside   from    the   name,   is     intended    to   replace   or   supplement

Plaintiff's      initial     complaint.         Combined,   Plaintiff's      two

complaints contain a litany of intermixed asserted, referenced,

and suggested causes of action creating a vague and ambiguous

pleading.      Accordingly, Defendants are left without clarity as to

which allegations they are required to respond.             Despite the well-

established      principle    that    district    courts    construe   pro    se

pleadings liberally, the Eleventh Circuit "ha[s] little tolerance

for shotgun pleadings." Arrington v. Green, 757 F. App'x 796, 797

(11th Cir. 2018).      As set forth in Section III, infra, Plaintiff

is instructed to replead his complaint as a single, stand-alone

document in accordance with the Federal Rules of Civil Procedure.
C. Failure to Serve Defendant Brown


     Nothing in the record evidences that Plaintiff has properly

served Defendant Brown,^ and Defendant Brown is yet to appear in

this action.     Pursuant to Rule 4(m), the Court has discretion to

dismiss Defendant Brown ^^on its own after notice to plaintiff."

Although   Plaintiff arguably received notice in the Magistrate

Court's November 1, 2018 Order, this Order conclusively serves as

Plaintiff's notice.      As instructed below. Plaintiff is required to

file a submission with the Court showing good cause for his failure

to properly serve Defendant Brown.             See Lepone-Dempsey, 476 F.3d

at 1282.


D. Remaining Pending Mobions

     Plaintiff's     remaining       pending   motions   are   based,   albeit

loosely, on the current complaints.            Because all named Defendants

have not been properly served and the Federal Rules of Civil

Procedure require Plaintiff to replead his complaint. Plaintiff's

remaining motions are due to be denied, without prejudice, as moot.



                              III. CONCLUSION


      Based on the foregoing, IT IS HEREBY ORDERED that:

      (1) Defendants Stevenson and Luellen's motion to dismiss

(Doc. 21) is GRANTED IN PART for insufficient service of process.



^ Plaintiff filed a proof of service as to Defendant Brown, but Plaintiff signed
the document as the serving party.   (Summons Returned Executed, at 3.)
and the remainder is DENIED AS MOOT.      All claims against Defendants

Stevenson and Luellen are DISMISSED WITHOUT PREJUDICE.


     (2)   Defendant   Wimberly's     motion    to dismiss       {Doc.   34)    is

GRANTED.    All   claims   against    Defendant    Wimberly   are DISMISSED

WITHOUT PREJUDICE.


     (3) Defendant Luellen's motion to dismiss (Doc. 9) is DENIED

AS MOOT.


     (4)   Defendant   DeShaizer's     motion     to   dismiss    or,    in     the

alternative, motion for a more definite statement (Doc. 23) is

GRANTED IN PART as to the motion for more definite statement, and

the remainder is DENIED AS MOOT.


     (5) Plaintiff's motion for contempt of court and other relief

(Doc. 12) is DENIED AS MOOT.

     (6) Plaintiff's motion for injunctive and other relief (Doc.

13) is DENIED AS MOOT.

     (7) Plaintiff's motion for summary judgment (Doc. 14) is

DENIED AS MOOT.


     (8)   Plaintiff's     motion    requesting    this   case    be     sent    to

mediation (Doc. 24) is DENIED AS MOOT.

     (9)    Defendant DeShaizer's motion based upon Plaintiff's

failure to serve her with one of his motions for summary judgment

(Doc. 28) is DENIED AS MOOT.
       The   Clerk   is    DIRECTED     to   TERMINATE      Defendants   Stevenson,


Luellen, and Wimberly as parties and any deadlines and motions

pertaining to them.

       IT IS FURTHER ORDERED that Plaintiff shall file his repleaded

complaint as a stand-alone entry on the docket within FIFTEEN (15)

DAYS of the date of this Order in accordance with the Federal Rules

of Civil Procedure.           The refiled complaint shall delineate the

claims asserted, state against which Defendants the claims are

asserted, and contain factual allegations related to those claims.

If Plaintiff's refiled complaint fails to comply with the Federal

Rules of Civil Procedure or the instructions set forth in this

Order, the complaint may be dismissed.                 The remaining Defendants

shall respond to Plaintiff s refiled complaint in the manner and

time set forth in the Federal Rules of Civil Procedure and the

Court's Local Rules.


        Plaintiff is FURTHER ORDERED to file with the Court, within

FIFTEEN (15) DAYS of the date of this Order, a submission setting

forth    good   cause      for   his    failure   to    serve     Defendant    Brown.

Plaintiff s failure to file this document within the prescribed

time    frame   will      result   in   dismissal      of   the   case   as   against

Defendant Brown.
    ORDER   ENTERED   at   Augusta,   Georgia,   this           day   of

September, 2019.




                                J. RANDAT^fTCIT, C/TTEF JUDGE
                                unit4^....s^tes district court
                                SOUTHERl/ DISTRICT OF GEORGIA
